Citation Nr: 1530784	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from June 1940 to February 1946.  He died on July [redacted], 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the appellant's claim on the basis that she could not be recognized as the surviving spouse of the Veteran.  

In the appellant's VA Form 9 in May 2011 she requested a hearing at the RO before a Veterans Law Judge.  However, she did not attend the hearing scheduled in May 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant was born on April [redacted], 1924.  

2.  The Veteran and the appellant were married in February 1943. 

3.  The appellant's marriage to the Veteran was terminated by his death in July 1976.  

4.  The appellant was remarried on April [redacted], 1980, prior to attaining the age of 57.  

5.  The appellant's claim for death pension benefits received in July 2003 was denied in August 2003 but the appellant did not appeal that decision.  

6.  The appellant reapplied for death pension benefits in 2009. 


CONCLUSION OF LAW

As a matter of law, the appellant is not eligible for DIC benefits as she does not meet the requirements to be recognized as the surviving spouse of the Veteran.  Veterans Benefit Act of 2003, Pub.L. No. 108-183, 117 Stat. 2651 (2003); 38 U.S.C.A. §§ 101, 103, 1310, 1311 (West 2014); 38 C.F.R. §§ 3.5, 3.50, 3.55 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants. 

However, the Board notes that the VCAA notice requirement explicitly applies only to claims for benefits, and does not require notice of the right to file a claim for benefits.  See 38 U.S.C.A. § 5103(a) (stating that there needs to be a "substantially complete application" before VCAA notice is required); 38 C.F.R. § 3.159(a)(3), (b)(1).  

Here, the appellant was provided the applicable VCAA notice by RO letter in September 2009.  

In this case, the Board finds that the law and not the evidence is dispositive.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (stating VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002) (stating VCAA not applicable where law, not factual evidence, is dispositive).  Therefore, the Board finds that no further action is necessary to inform or assist the appellant in the development of this appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, with respect to the duty to assist, all relevant evidence is on file and there is no allegation or contention to the contrary.  

Background

The relevant facts in this case are not in dispute.  The Veteran had active war time service.  The appellant was born on April [redacted], 1942.  The Veteran and the appellant were married in February 1943.  

The appellant's marriage to the Veteran was terminated by his death in July 1976.  His death certificate reflects that he died of nonservice-connected metastatic colon cancer and that nonservice-connected heart disease was a contributing factor in his death.  

At the time of the death, the Veteran was service-connected for bilateral hearing loss, rated 80 percent disabling and, also, service connection was in effect for a postoperative scar as a residual of excision of a pilonidal cyst.  He had been in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) since October 26, 1972 and was entitled to special monthly compensation under 38 U.S.C.A. § 1114(k) on account of bilateral deafness.  

An August 1976 rating decision denied entitlement to service connection for the cause of the Veteran's death.  The appellant did not appeal that decision, or submit new and material evidence, within one year of notice of the decision.  

The appellant applied for dependency and indemnity compensation (DIC) benefits in April 1979 and she was notified by RO letter in May 1979 that the claim was denied.  She did not appeal that decision, or submit new and material evidence, within one year of notice of the decision.

The appellant remarried on April [redacted], 1980, at age 56. 

The appellant's VA Form 21-534, Application for DIC, death pension, and accrued benefits was received on July 16, 2003.  She reported having married the Veteran in February 1943 and that their marriage was terminated by his death in July 1976.  She had remarried on April [redacted], 1980, to another man and that marriage was terminated in April 1998 by reason on the death of her second husband.  The appellant was notified that her claim was denied by RO in August 2003.  She was notified of her appellate rights but did not appeal that decision, or submit new and material evidence, within one year of notice of decision.  

In VA Form 21-4138, Statement in Support of Claim, received in February 2009, the appellant reapplied for reconsideration of entitlement to a "widow's pension" based on a change in law allowing benefits after termination of a second marriage.  

Analysis

Prior to the enactment of Pub. L.108-183, § 101(e), 117 Stat. at 2653, a veteran's surviving spouse who remarried was barred from receiving DIC benefits.  See Frederick v. Shinseki, 684 F.3d 1263, 1265-66 (Fed. Cir. 2012).  The 2003 amendments provided that "[t]he remarriage after age 57 of the surviving spouse of a veteran shall not bar the furnishing of [DIC] benefits to such person as the surviving spouse of the veteran."  38 U.S.C. § 103(d)(2)(B).  For surviving spouses who remarried before the Act's effective date, however, section 101(e)1 of the Act provided that:

[i]n the case of an individual who but for having remarried would be eligible for benefits under title 38, United States Code, by reason of the amendment made by subsection (a), and whose remarriage was before the date of enactment of this Act and after the individual had attained the age of 57, the individual shall be eligible for such benefits by reason of such amendment only if the individual submits an application for such benefits to the Secretary of Veterans Affairs not later than the end of the one-year period beginning on the date of enactment of this Act. 

Pub. L.108-183, § 101(e), 117 Stat. at 2653.  The Act was enacted on December 16, 2003, thus requiring applications made pursuant to section 101(e) to be filed by December 16, 2004.  See Frederick, 684 F.3d at 1269.  See Carroll v. Shinseki, No. 12-2582, slip op. (U.S. Vet. App. July 18, 2013) (noting at footnote 1, that although portions of the Act were codified in the United States Code, see, e.g., 38 U.S.C. § 103(d)(2)(B) (codifying section 101(a)), section 101(e) was not and that that section 101(e) was nonetheless controlling, as the statutes at large are legal evidence of the laws.  See U.S. Nat'l Bank of Or. v. Indep. Ins. Agents of Am., Inc., 508 U.S. 439, 448 (1993)). 

In Frederick, the U.S. Court of Appeals for the Federal Circuit clarified that section 101(e) applied to a class of individuals that:

includes two groups of surviving spouses who remarried after the age of 57: (a) those who previously applied for and received DIC benefits, and whose remarriage before the effective date of the Act destroyed their eligibility for DIC benefits . . . , and (b) those who for whatever reason never applied for DIC benefits upon the death of their veteran spouse, but who remarried before the effective date of the Act, and thereby lost eligibility for DIC benefits. 

Id. at 1266.  Thus, a surviving spouse who remarried after the age of 57 but before the effective date of the Act - whether in group (a) or group (b) - was "required to have applied for [DIC] benefits after the date of enactment of the Act and before the end of the one-year period thereafter."  Id. at 1273; see 38 C.F.R. § 3.55(a)(10)(ii) (2013) (regulation implementing section 101(e)); see also Carroll v. Shinseki, No. 12-2585, slip op. (U. S. Vet. App. July 18, 2013) (nonprecedential memorandum decision).  

In this case, the appellant's application was not received prior to December 16, 2004, and was not received until 2009.  The appellant's representative, in turn, points out that there was an application filed prior to 2009, i.e., the application filed in July 2003.  However, as noted, at that time the liberalizing provisions of Pub. L.108-183, § 101(e), 117 Stat. at 2653, were not in effect until December 16, 2003.  

In any event, the Board finds that the dispositive matter in this case is that the appellant is not now eligible for death benefits because Pub. L.108-183, § 101(e), 117 Stat. at 2653, specifically requires that a remarriage shall not be a bar but only if the remarriage occurs after attaining the age of 57.  

Here, it is undisputed that the appellant was born on April [redacted], 1924, and that she remarried on April [redacted], 1980, prior to attaining the age of 57.  

Therefore, as a matter of law, the appellant is precluded from obtaining DIC benefits.  Veterans Benefit Act of 2003, Pub.L. No. 108-183 (2003); 38 C.F.R. § 3.55(a)(10)(ii).  The Board is without authority to grant benefits to a claimant that has no basis under statutory law.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further notes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 486 U.S. 414, 426 (1990)).  

While the Board is sympathetic to the appellant's contentions, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The United States Congress provided an exception to the remarriage bar of a surviving spouse, but "only if the application for such benefits was received by VA before December 16, 2004."  38 C.F.R. § 3.55(a)(10)(ii).  The Board can only determine whether the appellant meets all of the requirements of the benefit being sought and, if she is not entitled to the benefit as specified by the statutes enacted by Congress and VA's implementing regulations, the benefit cannot be awarded regardless of the circumstances.  In this case, the appellant did not meet all of the requirements for entitlement; specifically, her remarriage after attaining the age of 57 and the submission of an initial application after enactment of Pub. L.108-183, § 101(e), 117 Stat. at 2653 and prior to December 16, 2004. 

Also, to any extent the appellant may contend that she should have been provided notice of the requirement to apply for DIC benefits before December 16, 2004, or that she would lose eligibility to those benefits, the Board finds that VA had no duty to provide such notice.  See Wells v. Principi, 3 Vet. App. 307, 309 (1992) (holding that there is no requirement on the part of the Secretary to search out and identify potential beneficiaries of new law); Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) ("[R]egulations are binding on all who seek to come within their sphere, 'regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance.'") (quoting Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 (1947)).  In addition, "[t]he Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations."  Id. (citing Fed. Crop Ins. Corp., 332 U.S. at 385).  In addition, the appellant is not eligible for any other exception under 38 C.F.R. § 3.55(a).  

For these reasons, the Board concludes that the appellant has no legal entitlement to recognition as the Veteran's surviving spouse for death pension benefits.  The Court has held that in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, Id.  Consequently, the appellant's claim for entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for death pension benefits must be denied as a matter of law. 






ORDER

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for death pension benefits is denied.  


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


